Citation Nr: 1709830	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio made in May 2007 and December 2007.

These matters were previously before the Board, and, in December 2013, these matters were remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDINGS OF FACT

1.  A chronic low back disorder was not shown in service or within a year of discharge; and, the preponderance of the evidence is against a finding that the Veteran's current arthritis of the lumbar spine is etiologically related to service or a service connected disability.  

2.  The Veteran's service-connected disabilities do not prevent the Veteran from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).  

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations.   The reports of those examinations are associated with the claims file and for addressing the issue service connection as well as for rating purposes.  The examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that these matters were previously remanded in order to associate additional treatment records with the claims file and to provide the Veteran with additional VA examinations.  Additional development has been completed in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Low Back

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in August 2013.  The Veteran testified that bilateral knee disability was contributing to his back condition.  The Veteran further stated that in the last couple of years prior to the hearing his back had continued to get much worse.  The Veteran further stated that his back condition forced him to use a cane, and that he believed he would soon be wheelchair bound.  See Transcript.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like arthritis, when manifested to a compensable degree within a year of separation from service or in the presence of continuous symptomology since separation from service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may be also granted, on a secondary basis, for a disability that was proximately due to or aggravated by a previously service-connected disability.  See 38 C.F.R. § 3.310.

The Veteran's service treatment records indicate that the Veteran sought treatment for back pain in January 1973 reporting that he had experienced back pain for three weeks prior to seeking treatment.  During this period of time, the Veteran manifested full range of motion with no spasms.  The Veteran sought treatment for back pain again in November 1973.  The Veteran manifested full range of active motion during this period of time.

In a June 1974 statement, the Veteran reported experiencing back pain that had increased in severity since separating from service.

The Veteran underwent a VA examination in October 1974.  The Veteran reported experiencing back pain since November 1973.  The examiner did not diagnose any muscle atrophy, atrophy, or any other cause of the Veteran's back pain, but the examiner did diagnose the Veteran with left sub-scapular bursitis.

The record is silent until 2006.  Treatment records from October 2006 to present indicate that the Veteran sought treatment for a low back disorder and back pain, and that the Veteran used assistive devices such as a cane as a result of his back disorder.

An October 2006 VA treatment record indicates that the Veteran sought treatment for low back pain.  The Veteran reported being in a motor vehicle accident four years prior to seeking treatment (approximately October 2002).  

A December 2006 VA treatment record indicates that the Veteran injured his back while lifting a dryer four years prior to the treatment record (approximately December 2002).

In a January 2007 statement, the Veteran reported that his back pain first began while he was in-service.  The Veteran indicated that he was issued a cane as a result of his back pain, and he was placed on a physical profile limiting running, marching, and standing.  The Board notes that the Veteran's service treatment records do indicate that the Veteran was given a physical profile limiting running, marching, stooping, and prolonged standing, but that the profile was due to a knee injury rather than a back disorder.  Finally, the Veteran stated that his pain had gotten worse since separation from service preventing him from working.

A February 2007 X-ray noted an impression of degenerative disc disease with very mild anterior subluxation.

VA medical opinions from March 2007 to May 2007 indicate that the Veteran had degenerative disc disease of the spine and as a result was unable to work.  The opinion further stated that the Veteran was participating in rehabilitation to retrain him to begin working again.

In a September 2007 written statement, the Veteran reported that his current back disability was due to his service-connected bilateral knee disabilities.

The Veteran underwent another VA examination in May 2012.  The Veteran reported experiencing back pains on and off since 1973.  The Veteran claimed that the pain in his back became worse after prolonged walking, standing, and repetitive movements.  The examiner opined that the Veteran's low back disorder was less likely than not related to a period of service and less likely than not proximately due to a bilateral knee condition.  He opined that the back disorder was more likely related to normal age progression. 

The Veteran underwent another VA examination in December 2015.  The Veteran reported that he experienced ongoing back pain since the onset of his knee pain.  The examiner opined that it is less likely than not that the Veteran's back disability was related to a period of service.  The examiner reasoned that the Veteran was diagnosed with a back disorder relatively recently.  He emphasized that the back disability was related to the progression of natural age; rather than caused by an in-service incurrence or aggravated by his knees.  The examiner opined that the Veteran's back disorder limited him to sedentary employment.

The Veteran is not entitled to service connection for a back disorder.  The Veteran is clearly manifesting a current back disorder which began at least as early as October 2006 if not as early as October 2002.  Service treatment records also indicate that the Veteran reported experiencing back pain in-service as well as within one year of separation from service.  Nevertheless, a medical nexus has not been established between his current back disability and an in-service incurrence.  Furthermore, the Veteran's present low back disability did not begin to manifest within one year of separation from service.

Although containing reports of symptomology in-service, the Veteran was not diagnosed with a chronic low back disorder in-service.  The Board notes that the Veteran is competent to report symptoms such as pain.  However, an actual diagnosis is a matter of medical complexity; and, the Veteran has no demonstrated medical expertise.  Therefore, the Board cannot afford the Veteran's report much weight; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); particularly in light of the fact that the Veteran underwent a VA examination approximately one year after separation of service (October 1974).  The October 1974 VA examiner - having considered the Veteran's reports of back pain - diagnosed the Veteran with sub-scapular bursitis (a shoulder condition) rather than a back disorder.  The Board finds this opinion probative and affords it great weight, because it is based on sufficient facts and data (including the Veteran's lay reports) applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Additionally after 1974, the Veteran's earliest reports of a back disability were not memorialized until October 2006.  Therefore, the Veteran's current back disability did not begin to manifest until decades after separation of service, and he did not manifest continuity of symptomology since separation from service.

The weight of the evidence indicates that a medical nexus has not been established between the Veteran's back disorder and an in-service incurrence either.  The Veteran previously stated that he injured his back in a car accident in approximately October 2002 and accidently injured his back again while attempting to lift a dryer in approximately December 2002.  Additionally, the record is silent for reports of or treatment for a back disorder for decades after 1974.  Finally, no VA examiners of record opined that the Veteran's current back disorder was related to a period of service.  Therefore, the evidence of record is sufficient to demonstrate that it is not at least as likely as not that a medical nexus exists between his current disability rating and an in-service incurrence. 

Additionally, the Veteran's current back disorder is not proximately due to or aggravated by a previously service-connected disability.  VA examiners in May 2012 and in December 2015 indicated that the Veteran's back disorder was due to the natural progression of age rather than being proximately due to or aggravated by his previously service-connected knee disabilities.  The Board finds these opinions probative and affords them great weight, because they were both based reliable principles and methods and sufficient facts and data.  See Nieves-Rodriguez v. Peake.  The Board notes the Veteran's reports that his bilateral knee disability has aggravated his back disorder but cannot afford them much weight, because such a conclusion is a matter of medical complexity beyond the Veteran's competency.  See Jandreau.  Therefore, the weight of the evidence is not sufficient to demonstrate that it is as likely as not that the Veteran's back disability was secondary to his previously service-connected knee disability.

Consideration has been given as to whether a shoulder condition, to include sub-scapular bursitis should be considered within the scope of the appeal.  See Clemmons v. West, 206 F.3d 1401 (Fed. Cir. 2000).  Reference is again made to the record from 1974 wherein the Veteran's reported back symptoms were found to be related to a shoulder disorder.  However, ultimately, a shoulder disorder is not within the scope of the appeal.  The Veteran's reports of his back disability since October 2006 are related to low back pain rather than pain, or any other symptomology for that matter, in the vicinity of either of his shoulders or upper extremities.

In sum, the weight of the probative evidence of record simply fails to demonstrate a medical link between his current back disability and an in-service incurrence; of which there is also no record of a diagnosis within one year of separation from service or continuity of symptomology.  There is likewise no evidence that the Veteran's back disability is proximately due to or aggravated by a service-connected disability.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a back disorder is denied.


	(CONTINUED ON NEXT PAGE)



TDIU

The Veteran is assigned the following disability ratings: 20 percent for the right knee; 20 percent for the left knee; and 10 percent for pseudofolliculitis barbae.  He has a combined disability rating of 50 percent.  See February 2007 Rating Codesheet.  As such, the Veteran does not meet the schedular rating criteria for TDIU, because the Veteran has not been assigned a disability rating that is at least 60 percent disabling or been assigned a disability rating that is at least 40 percent disabling with a combined disability rating of at least 70 percent disabling.  38 C.F.R. § 4.16(a).  Nevertheless, the TDIU can be awarded on an extraschedular basis if the Veteran is unable to secure and maintain substantially gainful employment despite failing to meet the schedular criteria for TDIU.  38 C.F.R. § 4.16(b).

The Board notes that, as discussed above, the Veteran has previously reported, and some treatment records indicate, that his back disorder impairs his ability to work.  Nevertheless, this evidence cannot provide a basis for TDIU even on an extraschedular basis, because the Veteran has not been granted service connection for his back disorder.

Additionally, the Veteran has not claimed, and his treatment records do not memorialize, that his pseudofolliculitis barbae prevents the Veteran from securing and maintaining substantially gainful employment.

As previously noted, the Veteran testified at a personal hearing before the undersigned VLJ in August 2013.  The Veteran testified that he believed his service-connected bilateral knee disabilities prevent him from working, because he is unable to bend down or sit down too long due to his knee injuries; and that when he walks his knees and legs give out.  Nevertheless, the Veteran conceded that his inability to work was also partially due to his back disorder; which is not a service connected disability.   See Transcript.


The Veteran underwent a VA knee examination in October 2007.  The Veteran reported that he worked in construction and landscaping, but he further indicated that he had not been employed since 2006; because he experienced chronic knee pain exacerbated by prolonged walking and standing as well as repetitive movements.

A June 2015 VA behavioral medicine note indicates that the Veteran last worked at a factory eight to nine years prior to the treatment record (approximately from June 2006 to June 2007).

A July 2016 VA social work note indicates that the Veteran worked for the public school system for 28 years; although the treatment record does not clarify in what capacity or over what period of time.

The Veteran underwent another VA knee examination in June 2016.  The examiner opined that the Veteran would not be able to perform significant physical labor (such as construction work), but he indicated that there was no restriction to physical labor of a moderate nature (such as work at a grocery store or a department store) or sedentary employment.

The weight of the evidence indicates that the Veteran is not entitled to TDIU.  As previously noted, the Veteran has not claimed, and treatment records do not indicate, that his pseudofolliculitis barbae impairs his ability to work.  The Veteran has made multiple statements indicating that his knees inhibit his ability to work, but, by his own admission, his inability to work is also due to his back condition; which the Board cannot take into consideration when assigning TDIU.  Finally, the Veteran was provided with two VA examinations.  Neither VA examiner indicated that the Veteran's previously service connected knee disabilities prevented him from securing and maintaining any kind of gainful employment.  The Board finds these opinions probative and affords them great weight, because they are based on sufficient facts and data applied to reliable principles and methods.  See Nieves-Rodriguez.  

Therefore, the weight of the evidence is not sufficient to demonstrate that it is at least as likely as not that the Veteran's previously service-connected disabilities prevent the Veteran from securing and maintaining gainful employment.  Accordingly, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to TDIU is denied.


ORDER

Service connection for a back disability is denied.

TDIU is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


